Name: COMMISSION REGULATION (EC) No 362/95 of 22 February 1995 amending Regulation (EC) No 276/95 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  cooperation policy;  trade policy
 Date Published: nan

 No L 41 /28 I EN Official Journal of the European Communities 23 . 2. 95 COMMISSION REGULATION (EC) No 362/95 of 22 February 1995 amending Regulation (EC) No 276/95 on the supply of milk products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Haying regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 276/95 (3) issued an invitation to tender for the supply, as food aid, of 6847 tonnes of milk powder, whereas some of the conditions specified in Annex I to the Regulation should be altered, HAS ADOPTED THIS REGULATION : Article 1 For lots K, L and M points 8 and 9 of Annex I to Regula ­ tion (EC) No 276/95 are replaced by the following : '8 . Total quantity : 615 tonnes. 9 . Number of lots : three (lot K : 160 tonnes ; lot L : 230 tonnes ; lot M : 225 tonnes.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1995. For the Commission Franz FISCHLER Member of the Commission o OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 32, 11 . 2. 1995, p. 8 .